PER CURIAM.
Patrick Hoctor received an injury, as it was claimed through the negligence of the Union Gas & Electric Co., from the effect of which he died. Action was brought in the Hamilton Common Pleas by Stephen Hollen, administrator, and a judgment of $5000 was recovered.
Error was prosecuted to the Court of Appeals. It seems that Hoctor was 64 years of age and was a stone cutter by trade, earning $35 to $40 a week, and more.
It was stated that his expectancy of life was twelve years. The Court held:
1. The record is silent as to the number of weeks he worked a year, nor is there any evidence determining the number of weeks a stone cutter would work a year, due to weather and conditions of the trade, or whether a man with expectancy of 12 years could continue to earn during those 12 years the amount that he was earning before his injury.
2. Failure to offer such evidence left the jury without any basis on which to calculate the amount he earned per year, and the number of years that a man of his age would be expected to earn money as a stone cutter.
3. The verdict was excessive. It was not returned under influence of passion of prejudice, but was given under a mistake of fact. Judgment of the court below will be reduced to $3000 and as, modified will be affirmed.